DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/31/2022 with respect to claim 11 have been fully considered but they are not persuasive. In particular, Applicant argues that Yamazaki fails to teach “the blocking layer is not disposed at the first edge portion of the first edge” (pages 7-8, Remarks), the Office respectfully disagrees.
[AltContent: textbox (First edge portion)][AltContent: rect][AltContent: arrow]
    PNG
    media_image1.png
    369
    637
    media_image1.png
    Greyscale

(Fig.2 of Yamazaki reproduced)
	In Fig.2, Yamazaki discloses a touch display device comprising two connection parts (i.e., two terminal portions 60) connected to a display portion via wirings 161 disposed on a substrate 100. A sealing member 215 is disposed on the wirings 161. A first edge portion is a portion of the wirings 161 disposed under the sealing member 215 as annotated in Fig.2 above. Therefore, at the first edge portion, the sealing member 215 is not disposed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11,18,19 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US Pub 2015/0208521 A1) in view of Yamazaki et al. (US Pub 2014/0104507 A1).
Regarding claim 11; Seo teaches a display device (a display device 3, Fig.7) comprising: 
a touch unit (a touch panel 150); 
a window (a window body 310) that overlaps the touch unit (Fig.7); 

    PNG
    media_image2.png
    256
    647
    media_image2.png
    Greyscale

a driving unit (an IC chip 910, Fig.7, [0070,0076]) connected to the touch unit through a connection part (a connecting member 950, Fig.7, [0070,0076]); 
an optical adhesive layer (a bonding member 500) disposed between the touch unit and the window (the bonding member 500 is disposed between the touch panel 150 and the window body 310); and 
a blocking layer (a dam member 700) disposed next to the optical adhesive layer and that overlaps an edge of the touch unit (see Fig.7); wherein the touch unit includes
a plurality of first edge portions of a first edge in which the connection part is disposed; and a plurality of second edge portions of the first edge in which the blocking layer is disposed (see Fig.6 reproduced above, a first edge includes first edge portions and second edge portions); wherein the first edge portion and the second edge portion are adjacent to and alternate with each other on the first edge, the connection part is not disposed on the second edge portion of the first edge (see Fig.6);
the blocking layer is not disposed at the first edge portion of the first edge (see Fig.7 reproduced below, the dam member is not provided at the first edge portion on the touch panel 150 where the connecting member 950 is located).

    PNG
    media_image3.png
    309
    613
    media_image3.png
    Greyscale

Seo does not explicitly teach a plurality of connection parts.
Yamazaki teaches a plurality of connection parts (Figs.1 and 2, two flexible printed circuit FPC 61 are connected to a touch display device 10. Each FPC 61 is connected to the touch display device via a wiring 161. The wiring 161 is disposed under a sealing member 215 which is provided between a substrate 100 and a substrate 200. It is understood that the sealing member 215 is disposed on the substrate 100 where the wiring 161 is not provided. Therefore, the positions on the substrate 100 where the wirings 161 are disposed under the sealing member 215 are corresponding to the first edge portions as claimed where a plurality of connectors are disposed . The positions on the substrate 100 where the wirings 161 are not disposed are corresponding to the second edge portions as claimed).
[AltContent: textbox (Second edge portions)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (First edge portions)]
    PNG
    media_image4.png
    348
    800
    media_image4.png
    Greyscale

[AltContent: rect][AltContent: textbox (First edge portion)][AltContent: arrow]
    PNG
    media_image4.png
    348
    800
    media_image4.png
    Greyscale

(Fig.2 of Yamazaki reproduced)
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display system of Seo to include the method of Yamazaki of providing two separate connections between the touch display device and flexible printed circuits (FPC). The motivation would have been in order to facilitate the manufacturing process.
Regarding claim 18; Seo and Yamazaki teach the display device of claim 11 as described above. Seo further teaches a light blocking film (a light-blocking member 330, [0054], Figs.6 and 7) disposed on a surface of the window adjacent to the touch unit (Fig.7), wherein the light blocking film is disposed at an edge of the window (Fig.7, the light-blocking member 330 is disposed in the non-display area NDA), and the blocking layer overlaps the light blocking film (Fig.6, the dam member 700 overlaps the light-blocking member 330).
Regarding claim 19; Seo and Yamazaki teach the display device of claim 11 as described above. Seo further teaches a display panel (Fig.7, the display module comprising the first substrate 110 and the second substrate 130), wherein the touch unit overlaps the display panel (Fig.7), and the window overlaps the display panel and the touch unit (Fig.7).
Claims 14,16,17 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US Pub 2015/0208521 A1) in view of Yamazaki et al. (US Pub 2014/0104507 A1) as applied to claim 11 above; further in view of Fujita (US Pub 2015/0070602 A1).
Regarding claim 14; Seo and Yamazaki teach the display device of claim 11 as described above. Seo and Yamazaki do not teach that the blocking layer has a thickness that increases with increasing distance from the optical adhesive laver.
	Fujita teaches the blocking layer (a dam 107, Fig.3) has a thickness that increases with increasing distance from the optical adhesive laver (Fig.3, the dam 107 has a thickness increasing with increasing distance from an OCR 105).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the touch display system of Seo to include the method of providing a dam having a thickness increasing with increasing distance from an OCR as taught by Fujita because such a modification is the result of combining prior art elements according to known methods to yield predictable results. More specifically, the touch display system of Seo as modified by Fujita is known to yield a predictable result of increasing a strength of the dam for prevent the bonding member from infiltrating to outside of the display module. Thus, a person of ordinary skill would have appreciated including in the touch display system of Seo the ability to do the method of Fujita since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 16; Seo and Yamazaki teach the display device of claim 11 as described above. Seo and Yamazaki do not teach that a part of the blocking layer overlaps the optical adhesive laver.
	Fujita teaches a part of the blocking layer overlaps the optical adhesive laver (see Fig.3, a part of a dam 107 overlaps an OCR 105).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the touch display system of Seo to include the method of providing a dam having a part overlapping the OCR as taught by Fujita because such a modification is the result of combining prior art elements according to known methods to yield predictable results. More specifically, the touch display system of Seo as modified by Fujita is known to yield a predictable result of increasing a strength of the dam for prevent the bonding member from infiltrating to outside of the display module. Thus, a person of ordinary skill would have appreciated including in the touch display system of Seo the ability to do the method of Fujita since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 17; Seo, Yamazaki, and Fujita teach the display device of claim 16 as described above. Seo does not teach that the part of the blocking layer that overlaps the optical adhesive layer extends between the optical adhesive layer and the touch unit.
	Fujita teaches the part of the blocking layer that overlaps the optical adhesive layer extends between the optical adhesive layer and the display unit (see Fig.3, the part of the dam overlapping the OCR 105 extends between the OCR and the display unit 102). It would have been obvious to one of ordinary skill in the art to replace the dam member of Seo with the dam having a part overlapping with the OCR as taught by Fujita. Accordingly, a combination of Seo and Fujita would render a touch display device having a dam having a part overlapping the OCR and extending between the OCR and the touch panel. The motivation is the same as claim 16.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US Pub 2015/0208521 A1) in view of Yamazaki et al. (US Pub 2014/0104507 A1) and Fujita (US Pub 2015/0070602 A1) as applied to claim 14 above; further in view of Nagata (US Pub 2018/0031903 A1).
Regarding claim 15; Seo, Yamazaki, and Fujita teach the display device of claim 14 as described above. Seo does not teach that the blocking layer has step structure whose thickness increases with increasing distance from the optical adhesive layer.
	Fujita teaches the blocking layer has a structure whose thickness increases with increasing distance from the optical adhesive layer (Fig.3). The motivation is the same as claim 14.
	Seo and Fujita do not explicitly teach step structure.
	Nagata teaches a step structure (Fig.5B, [0058], a first insulation film 130 and a third insulation film 134 in a sealing region 115 have a step shape or a shape having an inclined surface the thickness of which decreases by such steps).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the touch display system of Seo, Yamazaki, and Fujita to include the method of forming an insulation film having a step shape as taught by Nagata because such a modification is the result of combining prior art elements according to known methods to yield predictable results. More specifically, the touch display system of Seo as modified by Fujita is known to yield a predictable result of obtaining a preferred design of a dam member for preventing the bonding material from overflowing to outside of the display device. Thus, a person of ordinary skill would have appreciated including in the touch display system of Seo, Yamazaki, and Fujita the ability to do the method of Nagata since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Allowable Subject Matter
Claims 1,4-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art, alone or in combination, fails to teach a blocking layer disposed next to and spaced apart from an optical adhesive layer, wherein the blocking layer overlaps a light blocking film while being spaced apart from the light blocking film as recited in claim 1.
	Wang et al. (US Pub 2021/0328177 A1) discloses a touch display device comprising an OCR liquid glue layer 26 disposed between a touch panel 20 and a display panel 30. An anti-overflow barrier 25 is provided next to the OCR liquid glue layer 26 (Fig.1). However, Wang does not teach that the anti-overflow barrier 25 is spaced apart from the OCR liquid glue layer 26. In addition, Wang does not teach that the anti-overflow barrier 25 is overlapping and spaced apart from a light blocking layer.
	Ogura et al. (US Pub 2020/0150718 A1) discloses a touch panel comprising a first adhesive 52 disposed next to a second adhesive 54 which is disposed between a cover glass 46 and a display panel 24 (Fig.1). However, Ogura does not teach that the first adhesive is spaced apart from the second adhesive. Ogura does not teach that the first adhesive is overlapping and spaced apart a light blocking layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H TRUONG/Examiner, Art Unit 2691   

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691